618 F.2d 91
COPP PAVING COMPANY, INC., Copp Equipment Company, Inc., andErnest A. Copp, Appellants,v.GULF OIL COMPANY OF CALIFORNIA, Industrial Asphalt, Inc.,Sully-Miller Contracting Company, and EdgingtonOil Company, Appellees.
No. 72-2152.
United States Court of Appeals, Ninth Circuit.
March 14, 1980.

1
Appeal from the United States District Court for the Northern District of California.


2
Before CARTER and GOODWIN, Circuit Judges, and FERGUSON,* District Judge.


3
The above entitled matter is remanded to the District Court for further proceedings pursuant to the opinion of the United States Supreme Court rendered December 17, 1974, 419 U.S. 186, 95 S.Ct. 392, 42 L.Ed.2d 378.



*
 The Honorable Warren John Ferguson, United States District Judge for the Central District of California, sitting by designation